IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON

                         JANUARY 1998 SESSION       FILED
                                                     January 8, 1998

                                                    Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk
SHEDRICK CARRUTHERS,              )
                                  )
      Appellant,                  )   C. C. A. NO. 02C01-9703-CR-00112
                                  )
vs.                               )   SHELBY COUNTY
                                  )
STATE OF TENNESSEE,               )   Honorable John P. Colton, Judge
                                  )
      Appellee.                   )   (Post-Conviction: Aggravated Rape)



FOR THE APPELLANT:                 FOR THE APPELLEE:

Shedrick Carruthers, Pro Se       John Knox Walkup
N.E.C.C. ANNEX                    Attorney General & Reporter
P.O. Box 5000
Mountain City, 37683-5000         Clinton J. Morgan
                                  Counsel for the State
                                  450 James Robertson Parkway
                                  Nashville, TN 37243-0493

                                  William L. Gibbons
                                  District Attorney General

                                  Alanda Horne
                                  Assistant District Attorney General
                                  Criminal Justice Complex, Suite 301
                                  201 Poplar Avenue
                                  Memphis, TN 38103




OPINION FILED: _____________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                  OPINION


       This case represents an appeal from the dismissal of the petitioner’s

petition for post-conviction relief. On May 10, 1990, the petitioner pled guilty to

aggravated rape and was sentenced to seventeen years imprisonment. No

appeal was taken. On January 28, 1997, the petitioner filed a petition for post-

conviction relief alleging an invalid indictment. Finding that the statute of

limitations had expired, the trial court dismissed the petition without a hearing.



       Pursuant to T.C.A. § 40-30-202(a), a person in custody under a sentence

of a court of this state must petition for post-conviction relief within one year of

the date of the final action of the highest state appellate court to which an appeal

is taken or, if no appeal is taken, within one year of the date on which judgment

became final. The Post-Conviction Procedure Act provides several limited

exceptions to the one-year statute of limitations, however none of them are

applicable to the present case. See § 40-30-202(b). Judgment in this case

became final on May 10, 1990, and the petitioner did not file his petition for post-

conviction relief until January 28, 1997. Accordingly, his petition is clearly barred

by the statute of limitations.



       We conclude, therefore, that the trial court did not err in dismissing the

petitioner’s petition for post-conviction relief. Accordingly, it is hereby ORDERED

that the judgment of the trial court is affirmed in accordance with Rule 20, Rules

of the Court of Criminal Appeals.




                                          2
                                ________________________________
                                PAUL G. SUMMERS, JUDGE


CONCUR:




_________________________________
DAVID G. HAYES, JUDGE




_________________________________
JOE G. RILEY, JUDGE




                               3